Citation Nr: 1740133	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left foot hallux valgus with pes planus, to include whether separate ratings for hallux valgus and pes planus are warranted.

2.  Entitlement to an initial rating in excess of 20 percent for right foot hallux valgus with pes planus, to include whether separate ratings for hallux valgus and pes planus are warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for right and left foot hallux valgus, assigning noncompensable (zero percent) ratings effective January 29, 2010, and denied service connection for bilateral pes planus.  The Veteran timely appealed the initial hallux valgus ratings and the denial of service connection for bilateral pes planus.  

In July 2015, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

The Board remanded the case for further development in November 2015.

In March 2016, before the case was returned to the Board, the RO recharacterized the right and left foot hallux valgus to "hallux valgus with pes planus" and assigned 20 percent ratings effective January 29, 2010.  This decision constitutes a partial grant of the benefits sought on appeal.  The issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In November 2015, the Board remanded the case to, in relevant part, determine the nature and etiology of the Veteran's pes planus and the severity of his bilateral hallux valgus.  Pursuant to the Board's remand directives, the Veteran had a VA foot examination in January 2016, and in March 2016, the RO recharacterized the service-connected right and left foot hallux valgus to "hallux valgus with pes planus" and assigned 20 percent ratings effective January 29, 2010.  

The Veteran's representative indicated in a July 2017 brief that separate ratings for bilateral pes planus and bilateral hallux valgus are warranted.  

The Board finds that the January 2016 examination report is inadequate to determine whether separate ratings for bilateral pes planus and bilateral hallux valgus are warranted.  The examiner noted diagnoses of bilateral pes planus and bilateral hallux valgus, but did not discuss the specific symptoms of each diagnosis.  Rather, the examination report consistently notes that the Veteran had "bilateral foot pain" and did not provide more specificity.  The examiner did not indicate whether it was possible to separate the effects of the hallux valgus from the pes planus, and if so, which symptomatology was attributable to which diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who January 2016 VA foot examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

After reviewing the entire record, the examiner should specify which symptoms are attributable to the Veteran's hallux valgus and which symptoms are attributable to the Veteran's pes planus.  

If the various manifestations attributable to the hallux valgus and pes planus cannot be distinguished from each other, the examiner should so indicate and explain the reasons for that conclusion.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




